[Cite as E.E.B. v. W.S., 2020-Ohio-765.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


[E.E.B.],                                         :

                 Petitioner-Appellee,             :
                                                                  No. 19AP-363
v.                                                :          (C.P.C. No. 18CV-4023)

[W.S.],                                           :        (REGULAR CALENDAR)

                 Respondent-Appellant.            :



                                           D E C I S I O N

                                      Rendered on March 3, 2020


                 On brief: Chelsea L. Long, for appellee. Argued: Chelsea L.
                 Long.

                 On brief: Jeffery M. Blosser, for appellant. Argued: Jeffery
                 M. Blosser.

                   APPEAL from the Franklin County Court of Common Pleas
SADLER, P.J.
        {¶ 1} Respondent-appellant, W.S., appeals a civil stalking protection order
("CSPO") issued by the Franklin County Court of Common Pleas to appellee, E.E.B.
Because appellant failed to file timely objections to the trial court's adoption of the
magistrate's decision, pursuant to Civ.R. 65.1(G), we dismiss the appeal.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On May 16, 2018, appellee filed a petition for an ex parte CSPO under R.C.
2903.214. The trial court referred the case to a magistrate pursuant to Civ.R. 65.1(F). The
magistrate granted the ex parte order and, after a series of continuances, held a full
evidentiary hearing on November 6, 2018. Both parties were represented by counsel at the
full hearing. On May 28, 2019, the magistrate entered a five-year CSPO against appellant.
No. 19AP-363                                                                                    2


The trial court, pursuant to Civ.R. 65.1(F)(3)(c)(v), adopted the magistrate's decision
granting the CSPO. Appellant failed to file any objections to the trial court's adoption of the
magistrate's decision granting the CSPO. Instead, appellant filed an appeal of the CSPO
with this court.
II. ASSIGNMENTS OF ERROR
       {¶ 3} Appellant assigns the following as trial court error:
               [1.] The trial court erred in that the record does not contain
               sufficient evidence to warrant the issuance of the civil stalking
               protection order.
               [2.] The trial court's decision to grant the civil stalking
               protection order was against the manifest weight of evidence.
III. LEGAL ANALYSIS
       {¶ 4} Civ.R. 65.1 governs statutory proceedings under R.C. 2903.214.                Civ.R.
65.1(A). Under Civ.R. 65.1(F), a court may refer a proceeding under R.C. 2903.214 to a
magistrate who has the authority to hold an ex parte and full hearings on protection orders
and thereafter make a ruling denying or granting the protection order. Civ.R. 65.1(F)(2)
and (3). A magistrate's denial or granting of a protection order is not effective unless
adopted by the trial court. Civ.R. 65.1(F)(3)(c).
       {¶ 5} A party may timely file objections to the court's decision to adopt, modify, or
reject the magistrate's ruling within 14 days of the trial court's filing of the order. Civ.R.
65.1(F)(3)(d)(i). Objections based on evidence of record must be supported by a transcript
or, if a transcript is not available, by an affidavit of that evidence. Civ.R. 65.1(F)(3)(d)(iii).
While an order entered by the court under Civ.R. 65.1(F)(3)(c) or (e) is a final, appealable
order, pursuant to a July 1, 2016 amendment to Civ.R. 65.1, a party must "file objections
prior to filing an appeal from a trial court's otherwise appealable adoption, modification, or
rejection of a magistrate's ruling." 2016 Staff Note, Civ.R. 65.1(G).
       {¶ 6} This court has consistently found that if an appellant fails to timely file
objections to the trial court's adoption of the magistrate's decision, the appeal must be
dismissed. C.F. v. T.H.R., 10th Dist. No. 18AP-536, 2019-Ohio-488, ¶ 6. See also K.R. v.
T.B., 10th Dist. No. 17AP-302, 2017-Ohio-8647, ¶ 5 (dismissing appeal of a CSPO, pursuant
to Civ.R. 65.1(G), for failing to file timely objections to the trial court's adoption of
magistrate's ruling granting the CSPO). The vast majority of Ohio appellate courts that
No. 19AP-363                                                                                 3


have addressed Civ.R. 65.1(G) have reached the same conclusion. See M.K. v. A.C.K., 5th
Dist. No. 2019 CA 00023, 2020-Ohio-400, ¶ 16 (reviewing decisions from the Second,
Third, Sixth, Seventh, Ninth, and Tenth appellate districts that have also held failing to file
timely objections to a trial court's adoption of a magistrate's decision prior to filing an
appeal is a violation of Civ.R. 65.1(G), and the appeal must be dismissed).
       {¶ 7} Here, the record shows appellant failed to timely file objections to the
magistrate's decision granting the CSPO within the 14-day period. Accordingly, this court
must dismiss the appeal. C.F. at ¶ 7; K.R. at ¶ 5-6.
IV. CONCLUSION
       {¶ 8} Finding appellant failed to file timely objections to the trial court's adoption
of the magistrate's ruling granting the CSPO after a full hearing, pursuant to Civ.R. 65.1(G),
we dismiss the appeal.
                                                                           Appeal dismissed.
                      BROWN and LUPER SCHUSTER, JJ., concur.
                                     _____________